‫ݬ‬GAM 35                       Report and Order Terminating Supervised Release
(Rev. 2/06)                           Prior to Original Expiration Date


                         UNITED STATES DISTRICT COURT
                                                   FOR THE

                                    MIDDLE DISTRICT OF GEORGIA


              UNITED STATES OF AMERICA

                         v.                               Crim. No.    4:16-CR-17-001 (CDL)

                GEORGE ROWELL


        On November 21, 2018, the supervised release period of 36 months commenced. George
Rowell has complied with the rules and regulations of supervised release, and has met the criteria
for early termination as outlined in the Monograph 109 as approved by the Administrative Office of
the United States Courts. Accordingly, he is no longer in need of supervision. It is accordingly
recommended that George Rowell be discharged from supervision.


                                                             Respectfully submitted,




                                                             Jeffery B. Cooper
                                                             U.S. Probation Officer

                                            ORDER OF COURT
Pursuant to the above report, it is ordered that the supervised releasee be discharged from supervision and that
the proceedings in the case be terminated.

       Dated this 15th             day of   January                     , 2020.



                                                            s/Clay D. Land
                                                            CLAY D. LAND
                                                            CHIEF U.S. DISTRICT JUDGE
